Citation Nr: 1435089	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-21 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Office in St. Louis, Missouri.


THE ISSUE

Entitlement to burial in a Department of Veterans Affairs national cemetery.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant's son served in the United States Navy from September 2008 to March 2010 and was discharged under honorable conditions.  He died in June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration.

In July 2013, the appellant was scheduled for a Board hearing, but declined to appear. He did not provide any reason for his absence or request that the hearing be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim on appeal rises from the appellant's July 2011 request that the Veteran be buried in a VA national cemetery.

In his August 2011 substantive appeal the appellant acknowledged that the Veteran had served less than 24 months but asserted that the Veteran had wanted to serve longer and had even sought out other branches of service following his discharge from the Navy in March 2010.  The appellant also noted that the Veteran had multiple close relatives buried in a VA cemetery.

The Veteran's DD Form 214 shows he served on active duty from September 2, 2008, to March 30, 2010.  His net active service was 1 year, 6 months, and 29 days.  The separation code was JFV, and the narrative reason for separation on the DD Form 214 states "Condition, Not a Disability."  Character of service was honorable.

Interment in national cemeteries is available for the remains of eligible individuals.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620.  Generally, a person who initially enters active service after September 7, 1980, and who is discharged or released from a period of active duty before completing the shorter of 24 months of continuous active duty, or the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit administered by VA.  38 U.S.C.A. § 5303A(b)(1). See also 38 C.F.R. § 3.12a.

However, the provision above does not apply to a person discharged or released from active duty for a disability incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 5303A(b)(3)(B).  Under 38 U.S.C.A. § 1701(1), the term "disability" means a disease, injury, or other physical or mental defect. In the present case, the evidence is unclear as to the exact basis of the Veteran's discharge from the Navy, but the appellant has suggested that it was due to a psychiatric disability and a review of the Veteran's personnel records appear to indicate that he was separated for psychiatric problems.

Given that the Veteran was discharged before the end of his tour, but honorably, and due to a condition or disability, the Board finds that the claim has been adjudicated without adequate consideration of the provisions of 38 U.S.C.A. § 1701(1) and 38 U.S.C.A. § 5303A(b)(3)(B), and any development that may be necessary to properly apply these provisions.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on appeal.  In doing so, the AOJ must specifically reference the provisions of 38 U.S.C.A. § 1701(1) and 38 U.S.C.A. § 5303A(b)(3)(B) and perform any necessary development.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the appellant and his representative, if any, should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



